DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/6/2021, with respect to the rejection(s) of claim(s) 17 and 18 under 35 USC 102(a)(1) have been fully considered and are persuasive (specifically that Merry (US 6,254,333) fails to disclose that the bearing surface provides a seal across an interface between the platform and the combustor wall). Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Merry in view of Synott et al. (US 2006/0082074; hereinafter Synott).
Applicant's arguments regarding the rejection of claims 1-6, 9-12, 14, and 16 under 35 USC 103 have been fully considered but they are not persuasive. Applicant argued that there is no support for placing the seal between a combustor wall and a vane platform and so the claimed invention would not be obvious over the combination of Merry and Synott. Applicant argued that there is no support, because Synott does not teach a feather seal between a combustor wall and a vane platform, that no reasoned explanation was provided as to why the invention would have been obvious to one having ordinary skill in the art, and that since there is no support for any gas path leakage between the combustor wall and platform that there would be no need for the seal. The Examiner respectfully disagrees. Synott was used to teach that a feather seal 
Regarding claim 10, Applicant argued Merry and Synott fail to disclose that the vane has rotational play about the radial axis under aerodynamic loads such that the vane moves relative the combustor between a seated state and an unseated state. The Examiner respectfully disagrees. This limitation is implicitly taught through Synott (Paragraph 0024) by the presence of manufacturing tolerances (which is a feature of all manufactured components). Due to these tolerances one having ordinary skill in the art would reasonably recognize that gaps may be present between adjacent components (as also acknowledged in Applicant’s specification, Paragraph 0042) and so would allow 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 6,254,333) in view of Synott et al. (US 2006/0082074; hereinafter Synott). 
Regarding claim 1, Merry (Fig. 1, 2, 4, and 5) discloses a gas turbine engine (10) comprising: a combustor (14) disposed about an engine central axis (A) and including a combustor wall and a combustion chamber (14), the combustor wall having a lip at an exit region of the combustion chamber (14); a circumferential row of vanes (46) adjacent the exit region, each said vane (46) including a platform (54) and an airfoil section (58) extending from the platform (54), the platform (54) defining forward and trailing edges (132 and 134, respectively) and first and second circumferential side 

    PNG
    media_image1.png
    620
    645
    media_image1.png
    Greyscale

Fig. I. Merry, Fig. 2 (Annotated)
Merry fails to disclose that the lip defining a first annular slot, the forward edges collectively defining a second annular slot, the first and second annular slots together defining an annular seal slot; and an annular feather seal entrapped in the annular seal slot between the combustor wall and the platform. 
Synott (Fig. 2 and 2a) teaches axially adjacent shroud segments (32 and 56) where a feather seal (74) is positioned in a slot (72) situated between the shroud segments. Synott (Abstract) teaches that the seal (74) serves to help prevent gas path leakage which improves the performance of the gas turbine. It would have been obvious 
Regarding claim 2, Merry, as modified, discloses the gas turbine engine as recited in claim 1, wherein Merry (Fig. 2), as modified, further discloses that the platform (54) is radially inwards of the airfoil section (58).  
Regarding claim 3, Merry, as modified, discloses the gas turbine engine as recited in claim 1, wherein Merry (Fig. 2), as modified, further discloses that the lip of the combustor abuts the leading edge of the platform (54). Refer to Fig. I above. 
Regarding claim 4, Merry, as modified, discloses the gas turbine engine as recited in claim 1, wherein Merry (Synott: Fig. 2a), as modified, further discloses that the annular feather seal (74) is a split ring.  
Regarding claim 6, Merry, as modified, discloses the gas turbine engine as recited in claim 1, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the first annular slot (68) is defined by radially inner and outer walls of the combustor wall and the second annular slot (70) is defined by radially inner and outer walls of the platform. Refer to Fig. II below.

    PNG
    media_image2.png
    341
    436
    media_image2.png
    Greyscale

Fig. II. Synott, Fig. 3 (Annotated)
Regarding claim 9, Merry, as modified, discloses that the gas turbine engine as recited in claim I, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the seal slot (72) is radially thicker than the annular feather seal (74).  
Regarding claim 10, Merry (Fig. 1, 2, 4, and 5) discloses a gas turbine engine (10) comprising: a combustor (14) disposed about an engine central axis (A) and including a combustor wall and a combustion chamber (14), the combustor wall having a lip at an exit region of the combustion chamber (14); a vane (46) adjacent the exit region, the vane (46) including a platform (54) and an airfoil section (58) extending along a radial axis from the platform (54), the platform (54) defining forward and trailing edges (132 and 134, respectively) and first and second circumferential side edges (136 and 138, respectively) joining the forward and trailing edges, the forward edge defining a second slot (94) extending circumferentially. Refer to Fig. I above. 
Merry fails to explicitly disclose that the vane having rotational play about the radial axis under aerodynamic loads such that the vane moves relative to the combustor between a seated state in which the forward edge abuts the lip of the combustor wall 
Synott (Fig. 2 and 2a) teaches axially adjacent shroud segments (32 and 56) where a feather seal (74) is positioned in a slot (72) situated between the shroud segments. Synott (Abstract) teaches that the seal (74) serves to help prevent gas path leakage which improves the performance of the gas turbine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by adding a feather seal between the combustor wall and platform, as taught by Synott, in order to help prevent gas path leakage which improves gas turbine performance. 
While Merry fails to explicitly disclose rotational play about a radial axis under aerodynamic loads, Merry implicitly discloses this in that due to manufacturing tolerances (Synott, Paragraph 0024, supports that manufacturing tolerances can result in gaps between successive components), there will be a slight gap between the vane segments and the vane and the combustor wall lip and since the flow of fluid does not exert the same force on both sides of the vane (due to the vane’s camber – hence having a pressure and suction side) this will cause the platform to slightly rotate. This would create a divergent gap between the forward edge and the lip of the combustor which increases toward the suction side of the airfoil.   
Regarding claim 11, Merry, as modified, discloses the gas turbine engine as recited in claim 10, wherein Merry (Fig. 1, 2, 4, and 5), as modified, further discloses that the first side (106) of the airfoil section is a suction side (106), the second side (108) of the airfoil section (58) is a pressure side (108), the second circumferential side (138) of the platform (54) is located to the second side (106) of the airfoil section (58), and the divergent gap diverges toward the second circumferential side (138). Refer to the rejection of claim 10 as to how the divergent gap was interpreted. 
Regarding claim 12, Merry, as modified, discloses the gas turbine engine as recited in claim 10, wherein Merry (Synott: Fig. 2a), as modified, further discloses that the annular feather seal (74) is a split ring.  
Regarding claim 14, Merry, as modified, discloses the gas turbine engine as recited in claim 10, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the first slot (68) is defined by first radially inner and outer walls of the combustor wall and the second slot (70) is defined by radially inner and outer walls of the platform. Refer to Fig. II above.  
Regarding claim 16, Merry, as modified, discloses the gas turbine engine as recited in claim 10, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the seal slot (72) is radially thicker than the annular feather seal (74).  
Regarding claim 17, Merry (Fig. 1, 2, 4, and 5) discloses an airfoil (46) comprising: a vane (46) including a platform (54) and an airfoil section (58) extending from the platform (54), the platform (54) defining forward (132) and trailing (134) edges and first and second circumferential side edges (136 and 138) joining the forward and trailing edges (132 and 134), the forward edge (132) including a bearing surface that is 
Merry fails to explicitly disclose that the bearing surface provides a seal across an interface between the platform and the combustor wall. 
Synott (Fig. 3; Paragraph 0005 and 0023) teaches that shroud assemblies (32 and 34) housing a feather seal abuts one another (62 and 66) to provide a primary seal (74) to prevent air leakage between successive shroud assemblies. This helps to reduce gas path leakage and improve gas turbine performance (Abstract). Since the combustor wall and vane platform have a similar configuration, in that they are axially successive components along the main gas flow path, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry so that the bearing surface of a leading edge of the platform is formed so it is capable of forming a seal with the combustor wall, as taught by Synott, in order to help reduce gas path leakage. 
	Regarding claim 18, Merry, as modified, discloses the airfoil as recited in claim 17, wherein Merry (Fig. 2 and 4), as modified, further discloses that the platform (54) is radially inwards of the airfoil section (58).  
	Regarding claim 20, Merry, as modified, discloses the gas turbine engine as recited in claim 3, wherein Merry (Fig. 2), as modified, further discloses that the lip of the combustor abuts a bearing surface on a leading edge of the platform (54). Refer to Fig. I above.  

However, Synott (Fig. 3; Paragraph 0005 and 0023) further teaches that the shroud assemblies (32 and 34) housing the feather seal abuts one another (62 and 66) to provide a primary seal (74) to prevent air leakage between successive shroud assemblies. Synott (Paragraph 0005) teaches that the feather seal acts as a secondary seal. This helps to reduce gas path leakage and improve gas turbine performance (Abstract). Since the combustor wall and vane platform have a similar configuration, in that they are axially successive components along the main gas flow path, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry so that the lip of the combustor and a bearing surface of a leading edge of the platform provide a primary seal, as taught by Synott, in order to further help reduce gas path leakage. With the addition of the combustor and bearing surface providing a primary seal, the feather seal taught by Synott can now be interpreted as the secondary seal. 

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 6,254,333) in view of Synott et al. (US 2006/0082074; hereinafter Synott) and further in view of Sippel et al. (US 2016/0222812; hereinafter Sippel).   
Regarding claim 5, Merry, as modified, discloses the gas turbine engine as recited in claim 4, but fails to disclose the split ring has overlapping ends.  

Regarding claim 13, Merry, as modified, discloses the gas turbine engine as recited in claim 12, but fails to disclose that the split ring has overlapping ends.  
Sippel (Fig. 9) teaches a gas turbine with an annular seal (552) that is formed as a split ring (553). Sippel (Paragraph 0052) teaches that the ends of the split seal (552) overlap and that a seal of this configuration type provides the benefit of allowing the ring to expand and contract. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by forming the split ring so that the ends overlap, as taught by Sippel, in order to help allow the seal to expand and contract with surrounding engine components. 

Claims 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 6,254,333) in view of Synott et al. (US 2006/0082074; hereinafter Synott) and further in view of Kelm et al. (US 4,688,310; hereinafter Kelm) and Dougan et al. (US 2014/0023487; hereinafter Dougan).  
Regarding claim 7, Merry, as modified, discloses the gas turbine engine as recited in claim 6, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses 
Merry, as modified, fails to disclose that the radially inner wall of the first annular slot and the radially inner wall of the second slot are axially spaced apart such that there is a gap there between.  
Kelm (Fig. 3) and Dougan (Fig. 2) both teach that it is common practice to scallop flanges within a gas turbine engine. In Kelm’s (Fig. 3) case a flange for a liner panel (16) of a combustor and in Dougan’s (Fig. 2) case, a flange (47) for the casing (12) of the gas turbine engine. Both Kelm (Col. 4, lines 61-62) and Dougan (Paragraph 0015, lines 11-13) teach that scalloping flanges serves to reduce weight. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry to form the radially inner walls of the first annular slot and second annular slot so they are scalloped, as taught by both Kelm and Dougan, in order to help reduce weight of the overall assembly. By scalloping portions of the radially inner walls, portions of the radially inner wall will be axially spaced from each other and a gap will be formed between the two.
Regarding claim 8, Merry, as modified, discloses the gas turbine engine as recited in claim 6, but fails to disclose that at least one of the radially inner wall of the first annular slot or the radially inner wall of the second annular slot is scalloped.  
Kelm (Fig. 3) and Dougan (Fig. 2) both teach that it is common practice to scallop flanges within a gas turbine engine. In Kelm’s (Fig. 3) case a flange for a liner panel (16) of a combustor and in Dougan’s (Fig. 2) case, a flange (47) for the casing (12) of the gas turbine engine. Both Kelm (Col. 4, lines 61-62) and Dougan (Paragraph 0015, lines 
Regarding claim 15, Merry, as modified, discloses the gas turbine engine as recited in claim 14, but fails to disclose that at least one of the radially inner wall of the first annular slot or the radially inner wall of the second annular slot is scalloped.  
Kelm (Fig. 3) and Dougan (Fig. 2) both teach that it is common practice to scallop flanges within a gas turbine engine. In Kelm’s (Fig. 3) case a flange for a liner panel (16) of a combustor and in Dougan’s (Fig. 2) case, a flange (47) for the casing (12) of the gas turbine engine. Both Kelm (Col. 4, lines 61-62) and Dougan (Paragraph 0015, lines 11-13) teach that scalloping flanges serves to reduce weight. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry to form the radially inner walls of the first annular slot and second annular slot so they are scalloped, as taught by both Kelm and Dougan, in order to help reduce weight of the overall assembly. By scalloping portions of the radially inner walls, portions of the radially inner wall will be axially spaced from each other and a gap will be formed between the two.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 6,254,333) in view of Synott et al. (US 2006/0082074; hereinafter Synott) and .  
Regarding claim 19, Merry, as modified, discloses the airfoil as recited in claim 17, wherein Merry (Fig. 2), as modified, further discloses that the slot arc segment (94) is defined by radially inner and outer walls. 
Merry, as modified, fails to disclose that the radially inner wall is scalloped.
Synott (Fig. 2 and 2a) teaches axially adjacent shroud segments (32 and 56) where a feather seal (74) is positioned in a slot (72) situated between the shroud segments. Synott (Abstract) teaches that the seal (74) serves to help prevent gas path leakage which improves the performance of the gas turbine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by adding a feather seal between the combustor wall and platform, as taught by Synott, in order to help prevent gas path leakage which improves gas turbine performance. 
Kelm (Fig. 3) and Dougan (Fig. 2) both teach that it is common practice to scallop flanges within a gas turbine engine. In Kelm’s (Fig. 3) case a flange for a liner panel (16) of a combustor and in Dougan’s (Fig. 2) case, a flange (47) for the casing (12) of the gas turbine engine. Both Kelm (Col. 4, lines 61-62) and Dougan (Paragraph 0015, lines 11-13) teach that scalloping flanges serves to reduce weight. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Merry to form the radially inner walls of the first annular slot and second annular slot so they are scalloped, as taught by both Kelm and Dougan, in order to help reduce weight of the overall assembly. By scalloping portions .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745